AGREEMENT



This Agreement (this "Agreement") is made as of March 20, 2002 by and between
Celestica International Inc. (the "Supplier") and Com21, Inc. (the "Customer").



R E C I T A L S



The Supplier and the Customer are parties to an Agreement for Manufacture, dated
January 1, 1999 (the "Manufacturing Agreement"), and have agreed to modify
certain terms of the Manufacturing Agreement as set forth specifically in this
Agreement.



Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to such terms in the Manufacturing Agreement.



NOW

THEREFORE, for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:





1. Cancellation; Continuing Orders.



(a) The Customer hereby cancels all Orders placed by it for Products and
Services under the Manufacturing Agreement other than those Orders specifically
identified on Schedule A (the "Continuing Orders"). The Supplier and the
Customer agree that the Continuing Orders remain subject in all respects to the
terms and conditions of the Manufacturing Agreement (including, without
limitation, the provisions of Articles 9, 10, 13, 15 and 16 of the Manufacturing
Agreement) and remain in full force and effect without modification of their
terms, except as specifically provided in this Agreement.



(b) The Supplier agrees that it shall not be entitled to any payments from the
Customer under Article 8 or Article 14 of the Manufacturing Agreement in respect
of the Orders cancelled pursuant to Section 1.1 except as provided in Article 3
of this Agreement.



2. Termination of Manufacturing. Effective March 20, 2002 (the "Effective
Date"):



(a) The Supplier will cease all manufacturing activities under the then
outstanding Orders other than the Continuing Orders. Cessation of manufacturing
activities related to the Orders shall not affect Supplier's manufacture of the
Continuing Orders.



(b) The Customer shall have no further obligation pursuant to Section 3.1 of the
Manufacturing Agreement to provide the Supplier with monthly Forecasts or
monthly Product Orders, and the Supplier shall have no further obligation to
accept Orders under the Manufacturing Agreement.



3. Excess Products and Excess Materials.



3.1 Payments to the Supplier.



(a) The Customer acknowledges and agrees that any Materials acquired by the
Supplier to support Orders and Forecasts under the Manufacturing Agreement (the
"Excess Materials") or which have been ordered by the Supplier to support such
Orders and Forecasts (each, an "Excess Purchase Commitment"), and in either case
are in excess of the Materials required to complete the Continuing Orders, have
been rendered obsolete and/or surplus as of the Effective Date and the Customer
agrees to pay the Supplier the actual cost of the Excess Materials to Supplier
(the "Excess Materials Amount") and the actual value of the Excess Purchase
Commitments (the "Excess Purchase Commitment Amount") in the manner provided in
Article 5 of this Agreement. .



(b) The Customer agrees to pay the Supplier the full Product Price for any
finished Product or work in progress (collectively, the "Excess Products")
completed or commenced by the Supplier at the Effective Date in connection with
any Order that has been cancelled pursuant to Section 1.1 of this Agreement (the
"Excess Product Amount").



3.2 Supplier's Invoice.



(a) Within seven days of the Effective Date, the Supplier shall deliver to the
Customer a statement (the "Invoice") setting forth (i) a list of the Excess
Materials, Excess Purchase Commitments and Excess Products and (ii) the Invoiced
Amount. For purposes of this Agreement, the "Invoiced Amount" shall equal the
Excess Materials Amount plus the Excess Purchase Commitment Amount plus the
Excess Product Amount.



(b) If requested in writing by the Customer during the 15-day period immediately
following its receipt of the Invoice, the Supplier shall, within 45 days of its
receipt of the Customer's request, conduct a physical inventory of the Excess
Materials and the Excess Products. A representative designated by the Customer
may be present at such inventory. In addition, the Customer shall be permitted,
during the 60-day period following its receipt of the Invoice (the "Inspection
Period"), to inspect the relevant portions of the Supplier's books and records
for purposes of verifying the items and prices listed on the Invoice. Any
inspection requested by the Customer pursuant to the preceding sentence shall
take place during the Inspection Period at the Supplier's facilities in
Monterrey, Mexico during the Supplier's regular hours of operation.



(c) Prior to expiration of the Inspection Period, the Customer may deliver to
the Supplier a written notice (the "Dispute Notice") which disputes any item set
forth on the Invoice (each, a "Disputed Item") and sets forth in reasonable
detail the basis for such dispute. All items set forth in the Invoice
(including, without limitation, the Invoiced Amount) other than Disputed Items
shall be deemed to have been agreed upon by the Customer and the Supplier and
shall be binding and conclusive on the parties. For the avoidance of doubt, if
the Customer does not give a Dispute Notice in accordance with this Section
3.2(c), then the Invoice and Invoiced Amount shall be binding and conclusive on
the parties.



(d) (i) If the Customer delivers a Dispute Notice to the Supplier in accordance
with Section 3.2(c), the Customer and the Supplier shall negotiate in good faith
to reach an agreement with respect to each Disputed Item. If the Customer and
the Supplier fail to agree upon each Disputed Item within 15 days after the
Supplier's receipt of the Dispute Notice, Supplier and the Customer shall submit
the remaining Disputed Items to PriceWaterhouseCoopers (the "Accountants") for
resolution of each remaining Disputed Item and to calculate the Invoiced Amount
(being the amount theretofor agreed by the parties plus the sum of the Disputed
Items). Each party shall furnish to the Accountants such work papers and other
documents and information relating to the Disputed Items as the Accountants may
request and are available to that party and shall be afforded the opportunity to
present to the Accountants any material relating to the determination and to
discuss the determination with the Accountants. The Accountants will be
requested to make their determination within 30 days, or as soon thereafter as
practicable. The determination of the Disputed Items and the calculation of the
Invoiced Amount by the Accountants, as set forth in a written notice to be
delivered to both parties by the Accountants, shall be binding and conclusive on
the parties. The fees, costs and expenses of the Accountants shall be borne by
the party whose positions generally did not prevail in such determination or, if
the Accountants determine that neither party could be fairly found to be the
prevailing party, then such fees, costs and expenses shall be borne 50% by each
party.



(ii) Notwithstanding the provisions of Section 3.3(d)(i), any Disputed Item that
arises from a disagreement as to whether Materials were, in fact, acquired by
the Supplier to support Orders and Forecasts under the Manufacturing Agreement
shall be referred to and finally resolved by arbitration under the Commercial
Rules of the American Arbitration Association. The place of arbitration shall be
Santa Clara County, California. The parties shall mutually select an arbitrator.
In the event the parties cannot agree upon the choice of an arbitrator, each
party shall appoint one individual representative and the two party
representatives shall, between themselves, choose an arbitrator. The
arbitrator(s) shall conduct hearings in English; permit cross-examination of all
witnesses; and, by majority vote, render a written decision stating reasons
therefor within 45 days after the request for arbitration. The award shall be
final and enforceable, and may be confirmed by the judgment of a competent
court. Each party shall bear its own costs and legal fees incurred in connection
with the arbitration.



3.3 Disposition.



(a) The Supplier shall deliver all Excess Products to the Customer, in
accordance with Article 5 of the Manufacturing Agreement, as soon as practicable
after the Effective Date.



(b) The Supplier warrants that is has used and will continue to use commercially
reasonable efforts to mitigate the liability of Customer by (i) attempting to
use the Excess Materials to satisfy the requirements for other customers of
Supplier using any such materials, and (ii) promptly attempting to (x) cancel
Excess Purchase Commitments and (y) return Excess Materials to vendors
(provided, that such vendors have agreed to return any amounts paid by the
Supplier with respect to such Excess Materials).



(c) The Supplier and the Customer shall each cooperate and use their reasonable
efforts to have all Excess Purchase Commitments remaining after the Effective
Date cancelled as soon as practicable. To the extent that the Supplier is unable
to obtain cancellation of any Excess Purchase Commitment, or is required to pay
any cancellation penalty or other amount to effect a cancellation, any Material
acquired by the Supplier pursuant to any Excess Purchase Commitment shall be
considered Excess Materials and the amount payable to effect a cancellation
shall be deemed to be costs of Material payable by the Customer.



(d) If at any time subsequent to the Effective Date the Supplier determines it
can sell all or any portion of the Excess Materials to a third party, the
Supplier shall deliver a written notice (a "Sale Notice") to the Customer
specifying the Excess Materials to be sold and the price to be paid to the
Supplier. (The Customer acknowledges that such third party may be another
customer of the Supplier, and that the Supplier may be selling the Excess
Materials to such customer and then using the Excess Materials to produce
products for that customer.) Unless, within five business days of the Customer's
receipt of a Sale Notice, the Supplier receives written notice from the Customer
directing the Supplier not to complete the sale identified in the Sale Notice,
the Supplier may complete such sale and shall apply the amount actually received
by the Supplier for such Excess Materials as a pre-payment on account of the
next following monthly payment(s) on the Note (as defined in Section 5.1(a)).



(e) The Customer may at any time, upon written notice to the Supplier, direct
the Supplier to deliver all or any portion of the Excess Materials to the
Customer in accordance with Article 5 of the Manufacturing Agreement, provided,
that the Supplier has not otherwise sold or entered into an agreement to sell
such Excess Materials in accordance with Section 3.3(c) of this Agreement.



(f) Notwithstanding anything to the contrary contained in this Agreement, the
Supplier shall be entitled to deliver all or any portion of the Excess Materials
to the Customer, in accordance with Article 5 of the Manufacturing Agreement,
after the earlier to occur of: (i) the 6-month anniversary of the Effective Date
and (ii) the date the Supplier has determined, in its sole discretion, that it
must ship the Excess Materials in order to comply with Mexican law.



(g) The Customer agrees that it will use its commercially reasonable efforts to
assist the Supplier in transferring all Excess Products and Excess Materials
pursuant to this Section 3.3.



3.4 Monthly Statements. On or prior to the 7th day of each calendar month (or,
if the 7th day is not a business day, the first business day following the 7th
day), the Supplier shall send a statement to the Customer (each, a "Monthly
Statement") setting forth the following with respect to the immediately
preceding calendar month: (a) a brief description of the nature of the
disposition of any Excess Materials and/or Excess Purchase Commitments by the
Supplier, including, without limitation, the cancellation of any Excess Purchase
Commitments or the conversion of any Excess Purchase Commitment into Excess
Materials as contemplated by Section 3.3(b); (b) the amount, if any, received by
the Supplier in connection with any sale of Excess Materials as contemplated by
Section 3.3(c); and (c) the cancellation penalty or other amounts payable by the
Supplier with respect to any Excess Purchase Commitment cancelled during such
month (if applicable). The Supplier shall not be required to deliver any Monthly
Statement with respect to any calendar month after the calendar month in which
all Excess Materials have been sold or delivered to the Customer and all Excess
Purchase Commitments have been cancelled.



4. Outstanding Accounts Payable.



4.1 From the Supplier to the Customer. The Supplier and the Customer agree that
at the Effective Date the Supplier owes the Customer $3,988,496.64 (the
"Supplier's Accounts Payable") as payment in respect of Materials purchased by
the Supplier from the Customer in connection with the Manufacturing Agreement.
The parties agree that the Supplier shall pay the Supplier's Accounts Payable to
the Customer in the manner provided in Section 5 of this Agreement.



4.2 From the Customer to the Supplier. The Customer and the Supplier hereby
agree that at the Effective Date the Customer owes the Supplier the amounts set
forth on Schedule B as payment in respect of Products and Services provided by
the Supplier under the Manufacturing Agreement, including, without limitation,
the Products being provided pursuant to the Continuing Orders (the "Customer's
Accounts Payable Amount"). The parties agree that the Customer shall pay the
Customer's Accounts Payable Amount to the Customer in the manner provided in
Section 5 of this Agreement.



5. Manner of Payment.



5.1 Promissory Note.



(a) Simultaneously with the execution and delivery of this Agreement, the
Customer is delivering to the Supplier (a) a duly executed promissory note (the
"Note") substantially in the form of Exhibit A, dated the Effective Date and in
a principal amount equal to $20,000,000.00 (the "Note Amount") which amount
consists of: (i) $20,000,000.00, such amount representing the Supplier's good
faith estimate at the Effective Date of the Invoiced Amount (the "Estimated
Invoiced Amount"); plus (ii) the Customer's Accounts Payable Amount; minus (iii)
the Supplier's Accounts Payable; minus (iv) the Cash Amount, as defined in
Section 5.4.



In the event that the Customer is required or permitted to execute and deliver a
replacement promissory note (a "Replacement Note") to the Supplier in connection
with any adjustment of the Note Amount pursuant to Section 5.1(b) or Section
5.1(c), the terms and conditions of each Replacement Note shall be identical in
all respects to the Note being delivered to the Supplier on the Effective Date
other than with respect to the Note Amount and the Repayment Schedule set forth
therein which may be amended as mutually agreed upon by Supplier and Customer in
writing. Upon its receipt of any Replacement Note from the Customer in
accordance with this Section 5.1, the Supplier shall promptly mark the Note then
in its possession "cancelled" and the Replacement Note shall thereafter be the
"Note" for all purposes of this Agreement. The Supplier shall return all
cancelled Notes to the Customer within three business days after their
cancellation.



(b) Upon the final determination of the Invoiced Amount in accordance with
Section 3.2 (the "Determination Date"), the Note Amount shall be increased by
the amount by which the Estimated Invoiced Amount is less than the Invoiced
Amount or decreased by the amount by which the Estimated Invoiced Amount is
greater than the Invoiced Amount, as the case may be. Within three business days
of the Determination Date, the Supplier shall prepare and deliver to the
Customer a Replacement Note reflecting the increase or decrease in the Note
Amount and the Customer shall execute and deliver the Replacement Note to the
Supplier within three business days after the Customer's receipt thereof.



(c) On the date of receipt, the Supplier shall apply, as a pre-payment on
account of the next following monthly payment on the Note, the amount of
proceeds actually received by it in connection with any disposition of Excess
Materials pursuant to Section 3.3(d) of this Agreement and the amount of Excess
Purchase Commitments cancelled during the preceding calendar month (net of any
cancellation penalties and other amounts payable by the Supplier in connection
therewith), in each case as set forth in the Monthly Statement. If the amount of
such proceeds are greater than the amount of the next following monthly payment,
the Supplier shall apply the balance of such proceeds as a pre-payment on
account of the next following monthly payment(s) on the Note.



5.2 Letter of Credit. Supplier acknowledges and agrees that Customer has
delivered to Supplier an irrevocable standby letter of credit (the "Letter of
Credit")with an initial face amount of $10,000,000 (the "Initial LC Amount") and
which shall be in a form reasonably satisfactory to the Supplier. The Customer
agrees that the Letter of Credit (a) shall remain issued in favor of the
Supplier at all times until the entire balance (principal and interest) of the
Note shall have been paid in full, (b) shall provide that it is immediately
cashable upon presentation by the Supplier in the event of its non-renewal and
(c) shall at all times have a face amount at least equal to the lesser of (i)
the remaining balance (principal and interest) of the Note and (ii) $10,000,000
(the "Minimum LC Amount"). The Supplier shall cooperate with the Customer if the
Customer desires to obtain a replacement Letter of Credit, provided, that the
replacement Letter of Credit is issued by a bank with a credit rating acceptable
to the Supplier in its sole discretion and otherwise complies, in Supplier's
judgment exercised in its sole discretion, with the requirements of this Section
5.2.



Notwithstanding anything to the contrary contained in this Agreement, in the
event that the commercial bank issuing the Letter of Credit (including any
replacement Letter of Credit) delivered by the Customer to the Supplier pursuant
to this Section 5.2 at any time fails to have a short-term senior unsecured debt
rating of at least "P-1" by Moody's Investors Service, Inc., "A-1" by Standard &
Poor's and, if rated by Fitch, Inc., "F-1", the Supplier may obtain confirmation
of the Letter of Credit by a financial institution selected by the Supplier in
its sole discretion and the Customer shall, upon the Supplier's request,
immediately reimburse the Supplier for any costs and expenses incurred in
connection with obtaining such confirmation.



5.3 Warrant. Simultaneously with the execution and delivery of this Agreement,
the Customer shall issue and deliver to the Supplier a warrant to purchase
200,000 shares of the Customer's common stock, par value $.001 per share,
substantially in the form of Exhibit B (the "Warrant"), and which incorporates
registration rights as mutually determined by the parties.



5.4. Cash Amount. The Customer shall pay to the Supplier $3,537,017.02 in cash
(the "Cash Amount"), by wire transfer of immediately available funds to the
Supplier's account (Bank: Harris Trust and Savings Bank; 111 West Monroe Street,
Chicago, IL, USA, 60603; ABA: 071-000-288; SWIFT: HATRUS44; Beneficiary Name:
Celestica Corporation; Beneficiary Account No.: 2061703) in two equal
installments of $1,179,005.67 each payable on April 30, 2002 and May 31, 2002
and a third installment of $1,179.005.68 payable on June 30, 2002. The Customer
and the Supplier acknowledge that they have not fully resolved the items
identified on Schedule C (the "Unresolved Items"), and that resolution of the
Unresolved Items may increase or decrease the Cash Amount. If the Unresolved
Items are resolved by April 30, 2002, then the Cash Amount (and the April 30,
2002, May 31, 2002 and June 30, 2002 payments) shall be adjusted accordingly. If
the Unresolved Items are resolved after April 30, 2002 but before May 31, 2002,
then the payment required on April 30, 2002 shall be $1,179,005.67 and the May
31, 2002 and June 30, 2002 payments shall be adjusted accordingly. If the
Unresolved Items are resolved after May 31, 2002 but before June 30, 2002, then
the June 30, 2002 payment shall be adjusted accordingly. If the Unresolved Items
are not resolved on or before June 30, 2002, then the payment required on June
30, 2002 shall be $1,179,005.68. If the Unresolved Items are not resolved by
June 30, 2002, then immediately upon their resolution (or the resolution of any
one of them), the Customer shall immediately pay to the Supplier any required
increase in the Cash Amount (such payment to be in cash, as set forth in the
first sentence of this Section 5.4) or, if all of the Unresolved Items are
resolved and the resolution requires a decrease in the Cash Amount, then the
Supplier shall treat the amount of such decrease as a pre-payment on account of
the next following monthly payment on the Note.



5.5 Full Satisfaction.



(i) The Supplier acknowledges and agrees that the delivery by the Customer of
the Note, the Letter of Credit, the Warrant and the Registration Rights
Agreement (each, the "Related Documents"), and the timely performance of its
obligations under each Related Document, together with the payment by the
Customer of the Cash Amount to the Supplier in accordance with Section 5.4,
shall be in full satisfaction of all of the Customer's obligations under the
Manufacturing Agreement as of the Effective Date.



(ii) The Customer acknowledges and agrees that the deduction of the Supplier's
Accounts Payable from the Note Amount (as provided in Section 5.1(a) of this
Agreement) shall be in full satisfaction of the Supplier's obligation to pay the
Supplier's Accounts Payable to the Customer.



6. Condition to Effectiveness. It shall be a condition to the effectiveness of
this Agreement that the Customer shall have delivered the Note, the Letter of
Credit and the Warrant to the Supplier simultaneously with its execution and
delivery of this Agreement.



7. Subsequent Orders. In the event the Customer desires to place any Orders
under the Manufacturing Agreement subsequent to the date hereof, the following
modifications to the Manufacturing Agreement shall apply:



7.1 All references to the terms "Forecast" or "Forecasts" appearing in the
Manufacturing Agreement shall be deleted (together with any conjunctive language
employed in connection with the use of such terms).



7.2 Article 3 of the Manufacturing Agreement shall be amended and restated in
its entirety as follows:



"3. ORDER PROCEDURE



(a) The Customer may at any time place an Order for Products and/or Services
with the Supplier. The Supplier agrees to notify the Customer of acceptance or
rejection of Orders within 5 days of receipt. The Supplier shall have no
obligation to accept any Order, and it may reject any Order in its sole
discretion. The Supplier's acceptance of any Order shall not represent a waiver
by the Supplier of its right to reject any subsequent Order in its sole
discretion. If the Order is not acknowledged by the Supplier within five days of
its receipt, then the Order shall be deemed to have been rejected by the
Supplier. The Supplier's acceptance of any Order shall not represent a waiver by
the Supplier of its right to reject any subsequent Order in its sole discretion.



Notwithstanding any provision to the contrary in Article 10 or any other term of
this Agreement, the Supplier may condition its acceptance of any Order upon (i)
its prior receipt of cash for all or any portion of the Product Price, and/or
(ii) the Customer's agreement to pay the full Product Price in cash against
delivery of the Products, and/or (iii) the Customer's agreement to the amendment
or waiver of any other term of this Agreement, but specifically excluding the
amendment or waiver of the terms of Sections 3 (except as amended by an
agreement between the Customer and Supplier dated as of March 20, 2002), 5, 6,
11 through 13, 15, 16, 18 through 20 or 22.



(b) Each Order shall include: the description and Price per unit of Product; the
quantities ordered; delivery requirements; Product revision details; and such
other information as the parties may agree upon from time to time. Orders may be
issued in writing, by mail or facsimile, or by electronic means as the parties
may from time to time agree."



7.3 Section 4.2 of the Manufacturing Agreement shall be deleted in its entirety
and the words "Intentionally Omitted" shall be substituted therefor.



7.4 Section 8.2(d) of the Manufacturing Agreement shall be amended by deleting
the words "provided that Supplier shall not be entitled to value-add for Product
built to support more than thirty (30) days of Order requirements" appearing at
the end thereof.



7.5 All of the other terms and provisions of the Manufacturing Agreement shall
remain unchanged and continue in full force and effect as to any Orders placed
under the Manufacturing agreement after the Effective Date.



8. Miscellaneous.



8.1 Severability. If any provision or any part thereof contained in this
Agreement is for any reason held to be invalid or unenforceable in any respect
under the laws of any jurisdiction where enforcement is sought, such invalidity
or unenforceability will not affect any other provision of this Agreement and
this Agreement will be construed as if such invalid or unenforceable provision
or part thereof had not been contained therein.



8.2 Variations. No purported variation or amendment of this Agreement will be
valid unless made or confirmed in writing by a duly authorized representative of
each party.



8.3 Effect on Manufacturing Agreement. The Manufacturing Agreement is hereby
amended, but solely to the extent that any provision of this Agreement is
inconsistent with the provisions of the Manufacturing Agreement. Except as
specifically amended by this Agreement, the Manufacturing Agreement remains
unchanged and continues in full force and effect.



8.4 Notices. All notices under this Agreement must be in writing and sent by
prepaid registered mail, by facsimile or delivered personally to the parties at
their respective addresses set out below or such other address as may be
notified from time to time by the addressee to the other party. A notice shall
be deemed to have been given on the date of receipt if sent by prepaid
registered mail or delivered by hand, and on the date of transmission in the
case of facsimile (or, if transmission is after business hours or not on a
business day in the place of receipt, then on the next following business day).



 

Notices delivered to the Customer shall be delivered to:



Com21, Inc.

750 Tasman Drive

Milpitas, California 95035

Fax: 408-953-9299

Attn: Chief Financial Officer

Cc: Corporate Counsel



Notices delivered to the Supplier shall be delivered to:



Celestica International Inc.

12 Concorde Place

Toronto, Ontario M3C 3R8

Fax: 416-386-7707

Attn: Senior Vice-President, Marketing

Cc: General Counsel



8.5 Waiver. The waiver of any term, condition or provision of this Agreement
must be in writing and signed by an authorized representative of the waiving
party. Any such waiver will not be construed as a waiver of any other term,
condition or provision except as provided in writing, nor a waiver of any
subsequent breach of the same term, condition or provision.



8.6 Assignment.



(a) Neither party may assign this Agreement or any part thereof without the
written consent of the other except that the Supplier may assign this Agreement
to any of its Affiliates or to any person who acquires the whole or any part of
its business. Notwithstanding the foregoing, if the Customer is acquired by
merger or other form of corporate reorganization (whether or not the Customer
survives the consummation of the transaction) or a person or persons acquires
all or a substantial portion of the Customer's assets in one or more
transactions (each, a "Sale Transaction"), then the Customer may assign this
Agreement to the acquiror, but only if the acquiror, prior to the consummation
of the Sale Transaction, has, by written instrument satisfactory to the Supplier
in its sole discretion (such instrument, a "Guarantee"), assumes all the
obligations of the Customer under this Agreement and unconditionally guarantees
the obligations of the Customer under the Note (with such guarantee being
subordinated only to Senior Indebtedness (as defined in the Note) of the
acquiror and only to the extent the Note is subordinated to the Senior
Indebtedness of the Customer).



(b) The expressions the "Supplier" and the "Customer" include their respective
successors and permitted assigns where the context admits.



8.7 Headings. The headings in this Agreement are inserted for convenience only
and do not constitute a part of any Contract nor are they to be referred to in
its interpretation.



8.8 Governing Law. This Agreement and all transactions under it will be governed
by the laws of the State of New York, USA exclusive of any provisions of the
United Nations Convention on the International Sale of Goods and without regard
to principles of conflict of laws. The parties submit to the non-exclusive
jurisdiction of the courts of New York, USA. The parties hereto expressly waive
any right they may have to a jury trial and agree that any proceedings under
this Agreement shall be tried by a judge without a jury.

[Remainder of Page Intentionally Blank]



IN WITNESS WHEREOF

, the parties hereto have executed this Agreement as of the date first above
written.





CELESTICA INTERNATIONAL INC.



 

By: ______________________________

Name:

Title:



 

COM21, INC.



 

 

By: ______________________________

Name:

Title:



 

Schedule A

Continuing Orders

 

As of March 20, 2002, there are no Continuing Orders



 

Schedule B

Customer's Accounts Payable Amount

 

$18,967,711.64



SCHEDULE C

UNRESOLVED ITEMS



 

Invoices in dispute

:



#15034400

$ 21,684.00

#25049349

34,107.00

#25049350

34,107.00

 

Invoices being prepared

$ 230,788.08

Subtotal

$ 320,686.07 (Celestica accounts receivable)

Other adjustments

:



Not a Celestica PO

$ 1,600.00

Amount applied

1,125.00 (?)

Paid with cheque

29,070.00

Rejected

215,836.43

Paid in short

37,903.85

Unknown

3,025.92

Subtotal

$ 286,311.20 (Celestica accounts payable)

Total unresolved items

$ 606,997.27

 

EXHIBIT A

Note

See attached.

 

 

EXHIBIT B

Warrant

See attached.

 

 

COM21, INC.


(a Delaware corporation)



Amount: $20,000,000 March 20, 2002

UNSECURED SUBORDINATED PROMISSORY NOTE

WHEREAS, Com21, Inc., a Delaware corporation ("Borrower"), previously entered
into a Manufacturing Agreement by and between and Celestica International Inc.
("Lender") and Borrower, dated as of January 1, 1999 (the "Manufacturing
Agreement").

WHEREAS, Borrow and Lender desire to amend the Manufacturing Agreement with an
Agreement, by and between Borrower and Lender, dated as of even date herewith
(the "Amendment to Manufacturing Agreement").

WHEREAS, in order to induce Borrower and Lender to enter into the Amendment to
Manufacturing Agreement, Borrower hereby agrees to execute this Note and
Borrower and Lender hereby agree to execute a Warrant to Purchase 200,000 Shares
of Common Stock of even date herewith and a related Registration Rights
Agreement (together, the "Warrant").

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
hereinafter and in the Amendment to Manufacturing Agreement, all parties hereto
agree as follows:

Principal Amount

. For value received Borrower promises to pay Lender the principal sum of Twenty
Million Dollars ($20,000,000) (the "Principal Amount").



Interest Rate

. Interest shall accrue from the date hereof on the Principal Amount plus the
amount of any accrued and unpaid interest payable hereunder as follows:



Interest shall accrue on the outstanding Residue Amount at the rate of five
percent (5%) per annum, compounded monthly. The "Residue Amount" shall be
defined as the Principal Amount less the Excess Amount (as defined below).

The interest rate for the Excess Amount (as defined herein) shall accrue at a
rate of fifteen percent (15%) per annum, compounded monthly. The "Excess Amount"
is defined as the amount by which the Principal Amount plus accrued and unpaid
interest on this Note exceeds the face amount of the Letter of Credit (as
defined in the Amendment to the Manufacturing Agreement) as measured on the last
date of each calendar month for which this Note remains outstanding.

Payment

. The outstanding Principal Amount and the scheduled accrued interest thereon
(but specifically excluding any interest on any unpaid amount of the Principal
Amount or scheduled accrued interest thereon, which shall be payable
immediately) shall be paid by Borrower in accordance with the payment schedule
attached hereto as Schedule 3.



The principal amount of this Note and accrued interest thereon may be prepaid in
whole or in part at any time without penalty. Any prepayment will be applied
first to the payment of accrued and unpaid interest and second to the payment of
principal. All computations of interest shall be made on the basis of a year of
365 days, or 366 days, as the case may be for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.

Anything herein to the contrary notwithstanding, if during any period for which
interest is computed hereunder, the amount of interest computed on the basis
provided for in this Note, together with all fees, charges and other payments
which are treated as interest under applicable law, as provided for herein or in
any other document executed in connection herewith, would exceed the amount of
such interest computed on the basis of the Highest Lawful Rate (as defined
herein), Borrower shall not be obligated to pay, and Lender shall not be
entitled to charge, collect, receive, reserve or take, interest in excess of the
Highest Lawful Rate, and during any such period the interest payable hereunder
shall be computed on the basis of the Highest Lawful Rate. As used herein,
"Highest Lawful Rate" means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by Lender in connection with this Note under applicable
law.

All payments hereunder shall be in lawful money of the United States of America
at the principal office of the Lender at its address set forth in Section 14, or
at such other place as the Lender hereof may from time to time designate in
writing to the Borrower, not later than 5:00 p.m. Pacific Standard Time on the
due date of the payment as long as such due date is on a Business Day. A
"Business Day" means a day (i) other than Saturday or Sunday, and (ii) on which
banks are not required or authorized to close in New York City. If a payment due
date does not fall on a Business Day, then such payment due date shall be the
next succeeding Business Day which follows such payment due date.

Unsecured Note

. This Note is not secured.



Subordinated Note

. The Lender agrees that all payments on account of the principal and interest
indebtedness under this Note (the "Subordinated Indebtedness") shall be
subordinate and subject in right of payment, to the extent and in the manner set
forth herein, to the prior payment in full in cash or cash equivalents of Senior
Indebtedness. As used herein, "Senior Indebtedness" shall mean any indebtedness,
liabilities and other obligations of the Borrower (whether as primary obligor or
as guarantor) to any person (each a "Senior Lender") with respect to any working
capital, revolving credit or other line of credit facility, any term loan
facility, or any other extension of credit by a bank, insurance company or
financial institution engaged in the business of lending money (whether or not
secured). The terms "indebtedness," "liabilities" and "obligations" are used
herein in their most comprehensive sense and include any and all advances,
debts, obligations and liabilities, now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined.



No Voting Rights

. This Note shall not entitle the Lender to any voting rights or other rights as
a stockholder of the Borrower.



Amendment; Waiver

. Any amendment hereto or waiver of any provision hereof may be made only with
the written consent of the Borrower and the Lender. This Note shall inure to the
benefit of and bind the successors, permitted assigns, heirs, executors, and
administrators of the parties hereto.



Events of Default

. (a) The occurrence of any of the following shall constitute an "Event of
Default" under this Note:



the failure to make any payment of principal or interest or any other amount
payable hereunder when due under this Note or the breach of any other condition
or obligation under this Note, and the continuation of such failure or breach
for five (5) days;

the failure by Borrower to make any payment in respect of the Cash Amount (as
defined in the Amendment to Manufacturing Agreement) under the Amendment to
Manufacturing Agreement, and the continuation of such failure for five (5) days;

a Sale Transaction (as defined in the Amendment to Manufacturing Agreement) is
consummated and the Borrower has not previously delivered to the Lender a
Guarantee, as required by the Amendment to Manufacturing Agreement; or

the filing of a petition by or against the Borrower under any provision of
applicable bankruptcy or similar law; or appointment of a receiver, trustee,
custodian or liquidator of or for all or any part of the assets or property of
the Borrower; or the insolvency of the Borrower; or the making of a general
assignment for the benefit of creditors by the Borrower.

(b) If any Event of Default shall occur (i) under Sections 9(a)(1), 9(a)(2) or
9(a)(3) of this Note, the Lender may, by notice to the Borrower, declare the
entire unpaid principal amount of this Note together with accrued and unpaid
interest thereon and all other amounts payable hereunder to be immediately due
and payable, whereupon all unpaid principal under this Note, all such accrued
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower and (ii) under Section
9(a)(4) of this Note, the entire unpaid principal amount of this Note together
with accrued and unpaid interest thereon and all other amounts payable hereunder
shall become immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrower.

(c) During the occurrence of any Event of Default all outstanding amounts
(including principal and accrued interest) under this Note shall bear interest
at a rate per annum equal to 15%, compounded monthly. The amount by which the
Default Interest Amount exceeds the interest accruing under Section 2 hereof
during such Event of Default shall be payable to the Lender from time to time on
demand.

Governing Law

. This Note is made in accordance with and shall be construed under the laws of
the State of New York, other than the conflicts of law principles thereof.



Replacement of Lost, Destroyed, Etc. Note

. The Borrower covenants to the Lender that upon receipt of evidence reasonably
satisfactory to the Borrower of the loss, theft, destruction, or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of an indemnity reasonably satisfactory to the Borrower, or in the case of any
such mutilation upon surrender and cancellation of such Note, the Borrower will
make and deliver a new Note, or like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.



Waiver

. The Borrower hereby expressly waives presentment, demand for payment,
dishonor, notice of dishonor, protest, notice of protest and any other
formality.



Notices

. All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile) and mailed, sent
or delivered to the respective parties hereto at or to the following addresses
or facsimile numbers (or at or to such other address or facsimile number as
shall be designated by any party in a written notice to the other parties
hereto).



If to the Lender: Celestica International Inc.

12 Concorde Place

Toronto, Ontario M3C 3R8

Fax: 416-386-7707

Attn: Senior Vice-President, Marketing

cc: General Counsel

If to the Borrower: COM21, INC.

750 Tasman Drive

Milpitas, CA 95035

Fax: 408-953-9299

Attn: Vice-President, Manufacturing

cc: Chief Financial Officer

All such notices and communications shall be effective (i) if delivered by hand,
upon delivery; (ii) if sent by mail, upon the earlier of the date of receipt or
five Business Days after deposit in the mail, first class (or air mail, with
respect to communications to be sent to or from the United States), postage
prepaid; and (iii) if sent by facsimile, when sent.

Enforcement Costs

. The Borrower hereby agrees to pay all reasonable out-of-pocket expenses
incurred by the Lender in connection with the enforcement or protection of its
rights in connection with this Note, including, all costs and expenses incurred
by the Lender in attempting or effecting collection hereunder, including,
without limitation, actual attorneys' fees.



Surrendered Payments

. If after the receipt of any payment of all or part of the obligations
hereunder, the Lender is for any reason compelled to surrender such payment to
any person or entity because such payment is determined to be void or voidable
as a preference, an impermissible setoff, a diversion of trust funds or any
other reason, the obligations hereunder shall continue in full force, and the
Borrower shall indemnify and hold the Lender harmless for, the amount of such
payment surrendered until the Lender shall have been finally and irrevocably
paid in full.



IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its officer
thereunder duly authorized as of the date first above written.

COM21, INC.

By:

Name: _____________________________

Title: ______________________________

 

AGREED AND ACCEPTED:

CELESTICA INTERNATIONAL INC.

By:

Name: _________________________

Title: ___________________________

SCHEDULE 3



Payment Schedule



See attached

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.



WARRANT TO PURCHASE 200,000 SHARES OF COMMON STOCK
of
COM21, INC.


Void after March 19, 2005



This certifies that, in consideration of that certain Amendment to Manufacturing
Agreement dated March 20, 2002 by and between Com21, Inc., a Delaware
corporation (the "Company") and Celestica International, Inc. or its registered
assigns ("Holder") is entitled, subject to the terms set forth below, to
purchase from the Company 200,000 shares of the Common Stock of the Company
(such shares of Common Stock, as adjusted as provided herein, the "Shares"), as
constituted on the date hereof (the "Warrant Issue Date"), upon surrender
hereof, at the principal office of the Company referred to below, with the
Notice of Exercise attached hereto as Exhibit A duly executed, and simultaneous
payment therefor in lawful money of the United States or otherwise as
hereinafter provided, at the Exercise Price as set forth in Section 2 below. The
number, character and Exercise Price of such Shares are subject to adjustment as
provided below. The term "Warrant" as used herein shall include this Warrant and
any warrants delivered in substitution or exchange therefor as provided herein.

Term of Warrant

. Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole during the term commencing on the Warrant Issue Date and
ending at 5:00 p.m., Pacific Standard Time, on March 19, 2005 (the "Expiration
Date"), and shall be void thereafter.



Exercise Price

. The Exercise Price at which this Warrant may be exercised shall be $1.15 per
Share, as adjusted from time to time pursuant to Section 12 hereof.



Exercise of Warrant

.



Cash Exercise

. The purchase rights represented by this Warrant are exercisable by the Holder
in whole; such number being subject to adjustment as provided in Section 12
below), at any time, on or prior to the Expiration Date, by the surrender of
this Warrant and the Notice of Exercise duly completed and executed on behalf of
the Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company), upon payment (i) in cash or
by check acceptable to the Company, (ii) by cancellation by the Holder of
indebtedness of the Company to the Holder, or (iii) by a combination of (i) and
(ii), of the aggregate Exercise Price of the Shares to be purchased.



Net Exercise Election

. In lieu of exercising this Warrant by paying the Exercise Price in cash, by
check or by cancellation of indebtedness, the Holder may elect, without payment
of any additional consideration, to receive Shares equal to the value of this
Warrant or any portion thereof by surrender of this Warrant at the principal
office of the Company ("Net Exercise"), together with notice of such election,
in which event the Company shall issue to the Holder such number of Shares as is
computed using the following formula:



X = Y x (A-B)

A



Where: X = the number of Shares to be issued to Holder.

Y = the number of Shares exercised under this Warrant for which the Net Exercise
election is made pursuant to this Section 3(b).

A = the Fair Market Value of one Share.

B = the then effective Exercise Price.



For purposes of this Section 3(b), "Fair Market Value" means, as to a Share,
(i) the average of the closing prices of sales on the principal securities
exchange on which the Shares may at the time be listed, or (ii) if there have
been no sales on such exchange on such day, the average of the highest bid and
lowest asked prices on such exchange at the end of such day, or (iii) if on such
day the Shares are not so listed, the average of the representative bid and ask
prices quoted in the Nasdaq National Market as of 4:00 P.M., New York time, on
such day, or (iv) if on any day the Shares are not quoted in the Nasdaq National
Market, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any similar successor organization, in each such case
averaged over the period of five (5) trading days ending two (2) days preceding
the date of the net issue election or other exercise is made pursuant to this
Section 3(b). If at any time the Shares are not listed on any domestic
securities exchange or quoted in the Nasdaq National Market or the domestic
over-the counter market, the "Fair Market Value" shall be the fair value thereof
determined by the Board of Directors of the Company in good faith upon the
request of the Holder.

Automatic Net Exercise on Expiration

. To the extent this Warrant is not previously exercised as to all of the Shares
subject hereto, and if the Fair Market Value of a Share is greater than the
Exercise Price then in effect, this Warrant shall be deemed automatically
exercised pursuant to Section 3(b) above (even if not surrendered) prior to the
Expiration Date. To the extent this Warrant or any portion hereof is deemed
automatically exercised pursuant to this Section 3(c), the Company shall
promptly notify the Holder of the number of Shares or other securities, if any,
the Holder hereof is to receive by reason of such automatic exercise.



Certificates

. This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the Shares issuable upon such exercise shall
be treated for all purposes as the holder of record of such Shares as of the
close of business on such date. Promptly after such date and in any event within
twenty (20) days thereof, the Company at its expense shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of Shares issuable upon such exercise. In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of Shares for
which this Warrant may then be exercised.]



No Fractional Shares or Scrip

. No fractional Shares or scrip representing fractional Shares shall be issued
upon the exercise of this Warrant. In lieu of any fractional Share to which the
Holder would otherwise be entitled, the Company shall make a cash payment equal
to the Exercise Price multiplied by such fraction, rounded up to the nearest
cent.



Replacement of Warrant

. On receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of loss,
theft, or destruction, on delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company or, in the case of mutilation,
on surrender and cancellation of this Warrant, the Company at its expense shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor and
amount.



Rights of Stockholders

. Subject to Sections 9 and 11 of this Warrant, the Holder shall not be entitled
to vote or receive dividends or be deemed the holder of Shares or any other
securities of the Company that may at any time be issuable on the exercise of
this Warrant for any purpose, nor shall anything contained herein be construed
to confer upon the Holder, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares isssuable upon the exercise
hereof shall have been issued, as provided herein.



Transfer of Warrant

.



Warrant Register

. The Company will maintain a register (the "Warrant Register") containing the
names and addresses of the Holder or Holders. Any Holder of this Warrant or any
portion thereof may change his address as shown on the Warrant Register by
written notice to the Company of such change. Any notice or written
communication required or permitted to be given to the Holder may be delivered
or given by mail to such Holder as shown on the Warrant Register and at the
address shown on the Warrant Register unless the Holder has given written notice
to the Company of a change of address in which case, any such notice or
communication shall be delivered or given to such new address. Until this
Warrant is transferred on the Warrant Register of the Company (but in no event
later than twenty (20) days following the valid assignment or transfer of such
Warrant), the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.



Transferability and Nonnegotiability of Warrant

. This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company). Subject to the provisions of
this Warrant with respect to compliance with the Securities Act of 1933, as
amended (the "Act"), title to this Warrant may be transferred by endorsement (by
the Holder executing the Assignment Form annexed hereto) and delivery in the
same manner as a negotiable instrument transferable by endorsement and delivery;
provided, however, that this Warrant may not be transferred in part unless such
transfer is to a transferee who pursuant to such transfer receives the right to
purchase at least 1,000 Shares hereunder (as adjusted pursuant to Section 12
hereof).



Assignment of Warrant Upon a Transfer

. On surrender of this Warrant for exchange, properly endorsed on the Assignment
Form appended hereto as Exhibit B and subject to the provisions of this Warrant
with respect to compliance with the Act and with the limitations on assignments
and transfers and contained in this Section 7, the Company at its expense shall
issue to or on the order of the Holder a new warrant or warrants of like tenor,
in the name of the Holder or as the Holder may direct, for the number of Shares
issuable upon exercise thereof.



Compliance with Securities Laws

.



The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Shares are being acquired solely for the Holder's own account and not as
a nominee for any other party, and for investment, and that the Holder will not
offer, sell, or otherwise dispose of this Warrant or any Shares except under
circumstances that will not result in a violation of the Act or any state
securities laws. Upon exercise of this Warrant, the Holder shall, if requested
by the Company, confirm in writing, in a form satisfactory to the Company, that
the shares of Common Stock so purchased are being acquired solely for the
Holder's own account and not as a nominee for any other party, for investment,
and not with a view toward distribution or resale except under circumstances
that will not result in a violation of the Act or any applicable state
securities laws.

This Warrant and all Shares issued upon exercise of this Warrant shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

Notwithstanding the foregoing, this Warrant and the Shares issued upon exercise
of this Warrant (in each case, a "Security") shall not be required to bear such
legend upon (A) the transfer or exchange of such Security in the event that, at
the time of such transfer or exchange, (i) a registration statement which covers
such Security shall have been declared effective and such Security shall have
been disposed of pursuant to the Registration Statement or (ii) such Security
shall have been sold in compliance with Rule 144 (or any similar provision then
in force) under the Act in such a manner that resale of such Security will not
require registration under the Act; or (B) the transfer or exchange of such
Security not bearing, nor otherwise required under the terms hereof to bear,
such legend. Whenever the requirements regarding the inclusion of legends with
respect to any Security have terminated in accordance with the preceding
sentence, the Holder thereof shall be entitled to receive from the Company, at
the Company's expense, a new certificate representing such Security not bearing
the restrictive legend set forth in this 7(d)(ii).

Reservation of Stock

. The Company covenants that until the Expiration Date, the Company shall:
(a) reserve from its authorized and unissued capital stock a sufficient number
of shares to provide for the issuance of the Shares upon the exercise of this
Warrant, and (b) from time to time, will take all steps necessary to amend its
Certificate of Incorporation (the "Certificate") to provide sufficient reserves
of Shares issuable upon exercise of the Warrant. The Company further covenants
that all Shares that may be issued upon exercise of the rights represented by
this Warrant and payment of the Exercise Price, all as set forth herein, will be
validly issued, fully paid, non-assessable and free from all taxes, liens, and
other charges in respect of the issue thereof (other than taxes in respect of
any transfer occurring contemporaneously or otherwise specified herein). The
Company agrees that its issuance of this Warrant shall constitute full authority
to its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for Shares and to distribute such
other securities or property as may be issuable upon the exercise of this
Warrant.



Registration Rights

.



(a) The Company shall, as promptly as reasonably practicable:

Prepare and file with the Securities and Exchange Commission (the "SEC") a
registration statement on Form S-3 (or any successor form then available
covering the issuance and resale of securities with respect to this Warrant)
covering the issuance and resale of the shares of Com21 Common Stock to be
issued upon exercise of this Warrant, and use commercially reasonable efforts to
cause such registration statement to become effective, and, upon the request of
the Holder, keep such registration statement effective for a period of up to one
hundred twenty (120) days or until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such
120-day period shall be extended for a period of time equal to the period the
Holder refrains from selling any securities included in such registration at the
request of an underwriter of Common Stock (or other securities) of the Company;
and (ii) in the case of any registration of the Shares on Form S-3 which are
intended to be offered on a continuous or delayed basis, such 120-day period
shall be extended, if necessary, to keep the registration statement effective
until all such Shares are sold, provided that Rule 415, or any successor rule
under the Securities Act of 1933, as amended (the "Act"), permits an offering on
a continuous or delayed basis, and provided further that applicable rules under
the Act governing the obligation to file a post-effective amendment permit, in
lieu of filing a post-effective amendment which (i) includes any prospectus
required by Section 10(a)(3) of the Act or (ii) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the incorporation by reference of information
required to be included in (i) and (ii) above to be contained in periodic
reports filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the "1934 Act") in the registration statement.

Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.

Furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Shares owned by them.

Provide a transfer agent and registrar for all Shares registered hereunder and a
CUSIP number for all such Shares, in each case not later than the effective date
of such registration.

(b) Furnish Information.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 9 with respect to the Shares of a particular
selling Holder that such Holder shall furnish to the Company such information
regarding itself, the Shares held by it, and the intended method of disposition
of such securities as shall be required to effect the registration of such
Holder's Shares.

(c) Delay of Registration.

No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this Section
9.

(d) Reports Under the 1934 Act.

With a view to making available to the Holder the benefits of Rule 144
promulgated under the Act and any other rule or regulation of the SEC that may
at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
agrees to:

file with the SEC in a timely manner all reports and other documents required of
the Company under the Act and the 1934 Act; and

furnish to any Holder, so long as the Holder owns any Shares, forthwith upon
request (i) a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144, the Act and the 1934 Act (at any time
after it has become subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after it so qualifies) and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
which permits the selling of any such securities without registration or
pursuant to such form.



(e) Indemnification. With respect to the Shares included in a registration
statement under this Section 9:

 i.   To the extent permitted by law, the Company will indemnify and hold
      harmless each Holder and each person who controls such Holder within the
      meaning of the Act or the 1934 Act, against any losses, claims, damages or
      liabilities (joint or several) to which they may become subject under the
      Act, the 1934 Act or other federal or state law, insofar as such losses,
      claims, damages or liabilities (or actions in respect thereof) arise out
      of or are based upon any of the following statements, omissions or
      violations (collectively a "Violation"): (i) any untrue statement or
      alleged untrue statement of a material fact contained in such registration
      statement, including any preliminary prospectus or final prospectus
      contained therein or any amendments or supplements thereto, (ii) the
      omission or alleged omission to state therein a material fact required to
      be stated therein, or necessary to make the statements therein not
      misleading, or (iii) any violation or alleged violation by the Company of
      the Act, the 1934 Act, any state securities law or any rule or regulation
      promulgated under the Act, the 1934 Act or any state securities law; and
      the Company will pay to each such Holder or controlling person, as
      incurred, any legal or other expenses reasonably incurred by them in
      connection with investigating or defending any such loss, claim, damage,
      liability or action; provided, however, that the indemnity agreement
      contained in this subsection 9(e)(i) shall not apply to amounts paid in
      settlement of any such loss, claim, damage, liability or action if such
      settlement is effected without the consent of the Company (which consent
      shall not be unreasonably withheld), nor shall the Company be liable in
      any such case for any such loss, claim, damage, liability or action to the
      extent that it arises out of or is based upon a Violation that occurs in
      reliance upon and in conformity with written information furnished
      expressly for use in connection with such registration by any such Holder
      or controlling person.
 ii.  To the extent permitted by law, each selling Holder will indemnify and
      hold harmless the Company, each of its directors, each of its officers who
      has signed the registration statement, each person, if any, who controls
      the Company within the meaning of the Act, any other Holder selling
      securities in such registration statement and any controlling person of
      any other Holder, against any losses, claims, damages or liabilities
      (joint or several) to which any of the foregoing persons may become
      subject, under the Act, the 1934 Act or other federal or state law,
      insofar as such losses, claims, damages or liabilities (or actions in
      respect thereto) arise out of or are based upon any Violation, in each
      case to the extent (and only to the extent) that such Violation occurs in
      reliance upon and in conformity with written information furnished by such
      Holder expressly for use in connection with such registration; and each
      such Holder will pay any legal or other expenses reasonably incurred by
      any person intended to be indemnified pursuant to this subsection
      9(e)(ii), in connection with investigating or defending any such loss,
      claim, damage, liability or action; provided, however, that the indemnity
      agreement contained in this subsection 9(e)(ii) shall not apply to amounts
      paid in settlement of any such loss, claim, damage, liability or action if
      such settlement is effected without the consent of the Holder, which
      consent shall not be unreasonably withheld; provided, further, that in no
      event shall any indemnity under this subsection 9(e)(ii) exceed the gross
      proceeds from the offering received by such Holder.
 iii. Promptly after receipt by an indemnified party under this Section 9 of
      notice of the commencement of any action (including any governmental
      action), such indemnified party will, if a claim in respect thereof is to
      be made against any indemnifying party under this Section 9, deliver to
      the indemnifying party a written notice of the commencement thereof and
      the indemnifying party shall have the right to participate in, and, to the
      extent the indemnifying party so desires, jointly with any other
      indemnifying party similarly noticed, to assume the defense thereof with
      counsel mutually satisfactory to the parties; provided, however, that an
      indemnified party (together with all other indemnified parties that may be
      represented without conflict by one counsel) shall have the right to
      retain one separate counsel, with the fees and expenses to be paid by the
      indemnifying party, if representation of such indemnified party by the
      counsel retained by the indemnifying party would be inappropriate due to
      actual or potential differing interests between such indemnified party and
      any other party represented by such counsel in such proceeding. The
      failure to deliver written notice to the indemnifying party within a
      reasonable time of the commencement of any such action, if prejudicial to
      its ability to defend such action, shall relieve such indemnifying party
      of any liability to the indemnified party under this Section 9, but the
      omission so to deliver written notice to the indemnifying party will not
      relieve it of any liability that it may have to any indemnified party
      otherwise than under this Section 9.
 iv.  If the indemnification provided for in this Section 9 is held by a court
      of competent jurisdiction to be unavailable to an indemnified party with
      respect to any loss, liability, claim, damage or expense referred to
      therein, then the indemnifying party, in lieu of indemnifying such
      indemnified party hereunder, shall contribute to the amount paid or
      payable by such indemnified party as a result of such loss, liability,
      claim, damage or expense in such proportion as is appropriate to reflect
      the relative fault of the indemnifying party on the one hand and of the
      indemnified party on the other in connection with the statements or
      omissions that resulted in such loss, liability, claim, damage or expense
      as well as any other relevant equitable considerations. The relative fault
      of the indemnifying party and of the indemnified party shall be determined
      by reference to, among other things, whether the untrue or alleged untrue
      statement of a material fact or the omission to state a material fact
      relates to information supplied by the indemnifying party or by the
      indemnified party and the parties' relative intent, knowledge, access to
      information and opportunity to correct or prevent such statement or
      omission.
 v.   The obligations of the Company and Holder under this Section 9(v) shall
      survive the completion of any offering of Shares in a registration
      statement under this Section 9, and otherwise.

Notices

.



Certificates of Adjustment

. Whenever the Exercise Price or number of shares purchasable hereunder shall be
adjusted pursuant to Section 12 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Exercise Price and number of Shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first class mail, postage prepaid) to
the Holder of this Warrant.



Notice of Certain Events

. In case



the Company shall take a record of the holders of its Shares (or other stock or
securities at the time receivable upon the exercise of this Warrant) for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or

of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or

of any voluntary dissolution, liquidation or winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of shares of
Series B Preferred Stock or Common Stock (or such stock or securities at the
time receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Series B Preferred Stock or Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 15
days prior to the date therein specified.

Notice Mechanics

. All notices and other communications required or permitted hereunder shall be
in writing, shall be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid for priority
overnight delivery, or (d) one business day after the business day of facsimile
transmission, if delivered by facsimile transmission with copy by first class
mail, postage prepaid, and shall be addressed (i) if to the Holder, at the
Holder's address as set forth on the Warrant Register, and (ii) if to the
Company, at the address of its principal corporate offices (attention: Chief
Financial Officer) or at such other address as a party may designate by ten days
advance written notice to the other party pursuant to the provisions above. In
the event the notice requirements of this section are not complied with or
waived in writing, the Company shall forthwith either cause the closing of the
transaction to be postponed until such requirements have been complied with, or
cancel such transaction.



Amendments

.



Any term of this Warrant may be amended with the written consent of the Company
and the Holder, even without the consent of the Holder. Any amendment effected
in accordance with this Section 11 shall be binding upon each holder of any of
the Common Stock Warrants, each future holder of all the Warrant, and the
Company; provided, however, that such amendment must apply to all such holders
equally and ratably in accordance with the number of Shares issuable upon
exercise of their Common Stock Warrants. The Company shall promptly give notice
to all holders of Common Stock Warrants of any amendment effected in accordance
with this Section 11.

No waivers of or exceptions to any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.

Adjustments

. The Exercise Price and the number of Shares purchasable hereunder are subject
to adjustment from time to time as follows:



12.1 Merger, Sale of Assets, Etc.

If at any time, while this Warrant, or any portion thereof, is outstanding and
unexpired there shall be (i) a reorganization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation in which the Company is not the surviving entity, or a reverse
triangular merger in which the Company is the surviving entity but the shares of
the Company's capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash, or otherwise, or (iii) a sale or transfer of the Company's
properties and assets as, or substantially as, an entirety to any other person,
then, as a part of such reorganization, merger, consolidation, sale or transfer,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares of stock or other securities or property of the successor
corporation resulting from such reorganization, merger, consolidation, sale or
transfer which a holder of the shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, consolidation,
merger, sale or transfer had this Warrant been exercised immediately before such
reorganization, merger, consolidation, sale or transfer, all subject to further
adjustment as provided in this Section 12. The foregoing provisions of this
Section 12.1 shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation which are at the time receivable upon the exercise of this
Warrant. If the per share consideration payable to the holder hereof for shares
in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company's Board of Directors. In all events, appropriate
adjustment (as determined in good faith by the Company's Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.



12.2 Reclassification, etc.

If the Company at any time while this Warrant, or any portion thereof, remains
outstanding and unexpired shall, by reclassification of securities or otherwise,
change any of the securities as to which purchase rights under this Warrant
exist into the same or a different number of securities of any other class or
classes, this Warrant shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities which were subject to the purchase rights
under this Warrant immediately prior to such reclassification or other change
and the Exercise Price therefor shall be appropriately adjusted, all subject to
further adjustment as provided in Section 12.



12.3 Split, Subdivision or Combination of Shares

. If the Company at any time while this Warrant, or any portion thereof, remains
outstanding and unexpired shall split, subdivide or combine the securities as to
which purchase rights under this Warrant exist, into a different number of
securities of the same class, the Exercise Price for such securities shall be
proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination.



12.4 Adjustments for Dividends in Stock or Other Securities or Property

. If while this Warrant, or any portion hereof, remains outstanding and
unexpired the holders of the securities as to which purchase rights under this
Warrant exist at the time shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property of the Company by way of dividend, then and in each case,
this Warrant shall represent the right to acquire, in addition to the number of
shares of the security receivable upon exercise of this Warrant, and without
payment of any additional consideration therefor, the amount of such other or
additional stock or other securities or property of the Company which such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant on the date of such
distribution or such record date and had thereafter, during the period from the
date of such distribution or such record date to and including the date of such
exercise, retained such shares and/or all other additional stock available by it
as aforesaid during such period, giving effect to all adjustments called for
during such period by the provisions of this Section 12.



12.5 Certificate as to Adjustments

. Upon the occurrence of each adjustment or readjustment pursuant to this
Section 12, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
this Warrant a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, upon the written request, at any time, of any such holder,
furnish or cause to be furnished to such holder a like certificate setting
forth: (i) such adjustments and readjustments; (ii) the Exercise Price at the
time in effect; and (iii) the number of Shares and the amount, if any, of other
property which at the time would be received upon the exercise of the Warrant.



12.6 No Impairment

. The Company will not, by any voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Section 12 and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holders of this Warrant against impairment.



Representations of the Company

.



Authorization

. All corporate action on the part of the Company necessary for the
authorization, execution and delivery of this Warrant, the performance of all
obligations of the Company hereunder, the authorization, issuance and delivery
of the Warrants and the authorization and issuance (or reservation for issuance)
of the Common Stock issuable upon exercise of the Warrants has been taken or
will be taken prior to the Warrant Issue Date. The Warrant constitutes valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.



Valid Issuance

. This Warrant, when issued, sold and delivered in accordance with the terms
hereof for the consideration expressed herein, will be duly and validly issued
and, based in part upon the representations of the Holder (and any assignee of
the Holder ) contained in this Warrant, will be issued in compliance with
applicable federal and state securities laws.



Representations of the Holder

.



(a) Holder has full capacity, power and authority to enter into and perform its
obligations under this Warrant, and all action necessary to authorize the
execution, delivery and performance of this Warrant has been taken or will be
taken prior to the Warrant Issue Date. This Warrant when executed and delivered
in accordance with its terms will constitute, valid and legally binding
obligations of the Holder, enforceable in accordance with their respective
terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, (b) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (c) state and federal securities laws with respect to rights to
indemnification or contribution.

Miscellaneous

.



Governing Law

. This Warrant shall be governed by and construed under the laws of the State of
California, excluding that body of law relating to conflict of laws.



Counterparts

. This Warrant may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.





IN WITNESS WHEREOF, Com21, Inc. has caused this Warrant to be executed by its
officers thereunto duly authorized.

Dated: March 20, 2002

COM21, INC.

 

By:

George Merrick

President and Chief Executive Officer

CELESTICA INTERNATIONAL, INC.

By:

Name:

Title:



Exhibit A

NOTICE OF EXERCISE

To: _______________

(a) The undersigned hereby elects to purchase 200,000 shares of Common Stock of
Com21, Inc., pursuant to the terms of the attached Warrant, and:

(check one)

_____ tenders herewith payment of the purchase price for such shares in full;

OR

_____ tenders 200,000 shares of Common Stock purchasable under this Warrant
pursuant to Section 3(b) of this Warrant (net-exercise).

(b) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock are being acquired solely for the account of the
undersigned and not as a nominee for any other party, and for investment, and
that the undersigned will not offer, sell, or otherwise dispose of any such
shares of Common Stock except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any state securities
laws.

(c) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:



 

[Print Name]

(d) Please issue a Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:



 

[Print Name]

 

Date:

[Signature]



[Print Name]



[Title, if applicable]



Exhibit B

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

Name of Assignee

Address

No. of Shares

                 

and does hereby irrevocably constitute and appoint ____________________ Attorney
to make such transfer on the books of Com21, Inc. maintained for the purpose,
with full power of substitution in the premises.

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of stock so purchased are being acquired for investment
and not with a view toward distribution or resale.

DATED: _____________________



 

Signature of Holder





 

(Witness)



 

 

 